           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD


UNITED STATES OF AMERICA


v.                                        CRIMINAL NO. 1:18-00243


KIMBERLY ADDAIR



             RESPONSE OF THE UNITED STATES OF AMERICA
         TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY


     Pursuant   to    Rule   16   of    the   Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case, the United States of America, by

counsel,   herewith    responds    to    each   of   defendant's     Standard

Discovery Requests as follows:


     Request A:    Disclose to defendant the substance of any
relevant oral statement made by defendant, whether before or after
arrest, in response to interrogation by a person the defendant
knew was a government agent if the government intends to use the
statement at trial. [Fed. R. Crim. P. 16(a)(1)(A)]
     Response: Defendant was interviewed by agents with the ATF.
A copy of the recorded interview is being provided within this
discovery.


     Request B:   Disclose to defendant and make available for
inspection, copying or photographing, all of the following:
     (i)   Any relevant written or recorded statement by the
defendant if the statement is within the government's possession,
custody, or control; and the attorney for the government knows--
or through due diligence could know--that the statement exists.
[Fed. R. Crim. P. 16(a)(1)(B)(i)]
     Response:   See Response A.


     (ii)   The portion of any written record containing the
substance of any relevant oral statement made before or after
arrest if the defendant made the statement in response to
interrogation by a person the defendant knew was a government
agent. [Fed. R. Crim. P. 16(a)(1)(B)(ii)]
     Response:   See Response A.


     (iii) The defendant's recorded testimony before a grand jury
relating   to  the  charged   offense.     [Fed.   R.  Crim.   P.
16(a)(1)(B)(iii)]
     Response:   N/A


     Request C: Where the defendant is an organization, e.g., a
corporation, partnership, association or labor union, disclose to
the defendant any statement described in Fed. R. Crim. P.
16(a)(1)(A) and (B), if the government contends that the person
making the statement (i) was legally able to bind the defendant
regarding the subject of the statement because of that person's
position as the defendant's director, officer, employee, or agent;
or (ii) was personally involved in the alleged conduct constituting
the offense and was legally capable to bind the defendant regarding
that conduct because of that person's position as the defendant's
director, officer, employee, or agent.         [Fed. R. Crim. P.
16(a)(1)(C)]
     Response:   N/A


     Request D: Furnish the defendant with a copy of defendant's
prior criminal record that is within the government's possession,
custody, or control if the attorney for the government knows--or

                                   2
through due diligence could know--that the record exists.    [Fed.
R. Crim. P. 16(a)(1)(D)]
     Response: A copy of defendant’s criminal history is being
provided within this discovery.     Counsel may request from U.S.
Probation a copy of the criminal history portion of the PTS report.


     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
     Response: The discovery being provided is contained within
a compact disc. The Compact disc enclosed within this discovery,
contains the following:
     1. Firearms Transaction Reports, Form 4473, executed by
        defendant;
     2. Atlantic County Prosecutor’s Office, New Jersey buy
        reports;
     3. Recorded Interview of defendant;
     4. ATF Report of Investigation regarding February 2018
        interview;
     5. Chart of purchased firearms;
     6. ATF Report of Investigation;
     7. Suspect file containing defendant’s criminal history; and
     8. Trace documents for firearms purchased and associated
        possessors.
     Request F: Permit the defendant to inspect and to copy or
photograph the results or reports of any physical or mental
examination and of any scientific tests or experiment if (i) the
item is within the government's possession, custody, or control;
(ii) the attorney for the government knows--or through due
diligence could know--that the item exists; and (iii) the item is
material to preparing the defense or the government intends to use
the item in its case-in-chief at trial.        [Fed. R. Crim. P.
16(a)(1)(F)]
     Response:   Please see the ATF reports prepared by Special
Agent Kenneth Howell.
                                3
     Request G: Give to the defendant a written summary of any
testimony the government intends to use under Rules 702, 703 or
705 of the Federal Rules of Evidence during its case-in-chief at
trial. If the government requests discovery under Federal Rules of
Criminal Procedure 16(b)(1)(C)(ii) and the defendant complies, the
government must, at the defendant's request, give to the defendant
a written summary of testimony that the government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial on the issue of the defendant's mental condition.
The summary must describe the witness's opinions, the bases and
reasons for those opinions, and the witness's qualifications.
[Fed. R. Crim. P. 16(a)(1)(G)]
     Response: The United States plans to present testimony from
Special Agent Kenneth Howell, based his experience, education, and
training regarding the licensure of the firearms dealers and the
preparation and recording of the Firearms Transaction Records.


     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response: The United States is unaware of any such evidence
other than that which may otherwise be included herein.


     Request I: Notify defendant of all evidence the government
intends to introduce pursuant to Rule 404(b) of the Federal Rules
of Evidence.
     Response: The United States has not determined whether it
will introduce 404(b) evidence. However, should the United States
elect to do so, it will promptly provide notice of the same.


     Request J: Disclose to defendant all reports of government
"mail cover," insofar as the same affects the government's case
against the defendant or any alleged aiders and abettors or co-
conspirators.
     Response:   N/A

                                4
     Request K: Disclose to defendant any matter as to which the
government will seek judicial notice.
     Response: The United States will seek judicial notice that
that Bluefield, Mercer County, West Virginia, is within the
Southern District of West Virginia.


     Request L:   Disclose to defendant and make available for
inspection, copying or photographing, the results of any
interception of a wire, oral or electronic communication in the
possession, custody or control of the government, the existence of
which is known, or by the exercise of due diligence could become
known, to the attorney for the government, which contains any
relevant statement made by the defendant or which is material to
the preparation of the defendant's defense or which is intended
for use by the government as evidence in its case-in-chief at the
trial. For each such interception, disclose (1) any application
for an order authorizing the interception of a wire or oral
communication; (2) any affidavits filed in support thereof; and
(3) any court order authorizing such interception.
     Response:     N/A


     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.
     Response:     The United States reserves the right to use all

information and evidence disclosed herein or made available for

inspection   and    copying   pursuant   to   this   Response   and   such

information and evidence which may be discovered and finally

provided to defendant.

     Any discovery provided that is not mandated by Court order,

the Federal Rules of Criminal Procedure, federal statute or federal


                                    5
case law, is provided voluntarily as a matter of discretion solely

to expedite and facilitate litigation of this case.


      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                               Respectfully submitted,

                               MICHAEL B. STUART
                               United States Attorney

                         By:
                               /s/ _Timothy D. Boggess, AUSA___
                               TIMOTHY D. BOGGESS
                               Assistant United States Attorney
                               WV Bar No. 6768
                               110 North Heber Street
                               Beckley, WV 25801
                               Telephone: 304-253-6722
                               Fax: 304-253-9206
                               Email: timothy.boggess@usdoj.gov




                                 6
                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED   STATES   OF   AMERICA    TO    DEFENDANT'S   STANDARD   DISCOVERY

REQUESTS,   AND    REQUEST   OF   THE    UNITED   STATES   FOR   RECIPROCAL

DISCOVERY” has been electronically filed and service has been made

on opposing counsel by virtue of such electronic filing this 29th

day of November, 2018 to:

                  Lorena Litten, AFPD
                  Federal Public Defender’s Office
                  300 Virginia Street, East
                  Room 3400
                  Charleston, WV 25301




                                   /s/ _Timothy D. Boggess, AUSA___
                                   TIMOTHY D. BOGGESS
                                   Assistant United States Attorney
                                   WV Bar No. 6768
                                   110 North Heber Street
                                   Beckley, WV 25801
                                   Telephone: 304-253-6722
                                   Fax: 304-253-9206
                                   Email: timothy.boggess@usdoj.gov
